Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION

1.	The application of Freda et al. for the "CONTROL SIGNALING IN LTE CARRIER AGGREGATION" filed 09/27/2018 has been examined.  This application is a continuation of 15/145,450, filed 05/03/2016, now U.S. Patent #10,123,316 which is a continuation of 13/726,093, filed 12/22/2012, now U.S. Patent #9,363,797 and Claims Priority from Provisional Application 61579645, filed 12/22/2011.  This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 08/23/2021.  The amendment and response has been entered and made of record.  Claims 22, 24, 25, 28, 33, 35, 36, 39, 42-53 are pending in the present application. 
2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is

Claim Objections 
3.  	Claims 22, 24, 28, 42, 43, 46, 47 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.        This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later 

6.        Claims 22, 24, 25, 33, 35, 36, 42-53 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nam et al. (US#8,422,429) in view of Pettersson (US#8,929,354).  
Regarding claim 22, the references disclose a system for transmitting control information in a carrier aggregation system for UL resource allocation, in accordance with the essential features of the claim. Nam et al. (US#8,422,429) discloses a WTRU (see Fig. 1, ref. 116 M is a UE) comprising a processor configured to: receive grant information and schedule UL transmissions using resources according to the grant information (Fig. 7; Col. 29, lines 27-54: a UE receives one or more UL grants scheduling information); receive a PDCCH transmission comprising control information (Col. 13, lines 38-52: a PDCCH that carries DCI is transmitted on an aggregation of one or more consecutive CCEs); and transmit using a set of resources that excludes the resource indicated by the grant cancellation (Col. 2; lines 33-59).
Although Nam et al. (US#8,422,429) does not expressly disclose wherein receive a grant cancellation indication cancelling the allocation of the UL resources.  However, Cancellation indication (CI) may be referred to as an UL preemption indication, a discontinuous UL transmission indication, a suspending UL transmission indication, or the like - is an indication from a network to a UE to cancel a UE transmission including time and frequency resources that the network has previously allocated for the UE.  The reason behind such a cancellation is to free up some resources for other users that have higher priority information to transmit, e.g., for ultra-reliable and low-latency communication (URLLC), and are well known in the art.  Furthermore, the grant cancellation message may be received, for example, via physical layer (PHY) signaling e.g., signaling carried on the PDCCH), media access control layer (MAC) signaling (e.g., signaling in a MAC Control Element), or upper layer signaling (e.g., RRC signaling).  In the same field of endeavor, Pettersson (US#8,929,354) discloses in Fig. 2, 9 a diagrams illustrated the dynamic transmission scheduling in a communication system, in which a second SR inhibiting SPS grant, preferably cancelling the first SR inhibiting SPS grant, may be sent to the communication terminal before the time period of the SPS interval of the first SR inhibiting SPS grant has run out (Col. 7, line 38 to Col. 8, line 8: second SPS grant 24, 25 cancels the first SPS grant 21, 22).
Regarding claim 24, the reference further teach wherein monitor for the PDCCH transmission comprising the control information (Nam et al.: Col. 2, lines 33-59: uplink control information such as the CQI, RI and A/N). 
Regarding claim 25, the reference further teach wherein UL transmission comprises a first UL transmission scheduled to be transmitted via a serving cell at a scheduled time, and the PDCCH transmission comprising the control information received prior to the scheduled time of the first UL transmission (Nam et al.: Col. 2, lines 33-59: uplink control information such as the CQI, RI and A/N).  
Regarding claim 42, the reference further teach wherein determine a mapping between the control information and the grant information based on the resource indicated by the grant cancellation (Pettersson: Col. 7, line 38 to Col. 8, line 8)
Regarding claim 43, the reference further teach wherein determine the grant cancellation based on a presence or absence of a transmission on a symbol associated with PDCCH transmission (Pettersson: Col. 7, line 38 to Col. 8, line 8).
 Col. 7, line 38 to Col. 8, line 8).
Regarding claims 45, 46, the reference further teach wherein UL transmissions comprises a first UL transmission and a second UL transmission, the first UL transmission is scheduled using the resource indicated by the grant cancellation, and the second UL transmission is sent using another resource that is different from the resource indicated by the grant cancellation; wherein data is scheduled to be transmitted via the first UL transmission, and based on the control information, send the data using the second UL transmission (Pettersson: Col. 7, line 38 to Col. 8, line 8).
Regarding claim 47, the reference further teach wherein the UL transmissions comprises a first UL transmission scheduled using the resource indicated by the grant cancellation, and to initiate a cancellation of the first UL transmission based on the control information (Pettersson: Col. 7, line 38 to Col. 8, line 8).
Regarding claim 48, the reference further teach wherein the control information indicates the resource (Nam et al.: Col. 2, lines 33-59).
Regarding claims 33, 35, 36, 49-53, they are method claims corresponding to the apparatus claims examined above.  Therefore, claims 33, 35, 36, 49-53 are analyzed and rejected as previously discussed with respect to claims 33, 35, 36, 49-53.
One skilled in the art would have recognized the need for effectively and efficiently transmitting control information in a carrier aggregation system for UL resource allocation, and would have applied Pettersson’s teaching for grant cancellation in dynamic transmission scheduling in a communication system into Nam' s method and system for transmitting uplink control information (UCI).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Pettersson’s scheduling of a communication base station into Nam's method and system for indicating the transmission mode for uplink control information (UCI) with the motivation being to provide a system and apparatus for control signaling in LTE carrier aggregation.
Allowable Subject Matter
7.	Claims 28, 39 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.  
8.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the UL transmissions comprises a first UL transmission and a second UL transmission, and the processor is further configured to: receive a first resource grant in the grant information, prior to the reception of PDCCH transmission comprising the control information, wherein the first resource grant grants first UL resources comprising the resource indicated by the grant cancellation; determine the first UL resources based on the first resource grant; receive a second resource grant granting second UL resources for the second UL transmission in the grant information, wherein the second UL transmission is sent using the second UL resources on a condition that the WTRU receives no grant cancellation associated with the second UL resources prior to the second UL transmission; and send the second UL transmission using the second UL resources, as specifically recited in the claims.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Kim et al. (US#9,629,106) is cited to show the method and apparatus for controlling UL power in a wireless access system.
The Kim et al. (US#9,363,771) is cited to show method and apparatus for controlling UL power in a wireless access system.
The Kim et al. (US#9,107,176) is cited to show method and apparatus for controlling UL power in a wireless access system.
The Babaei (US#11,064,560) show the cancellation indication signaling for UL carriers. 
The Babaei (US#10,986,695) show the UL cancellation indication signaling.
The Fakoorian et al. (US#2020/0351897) show the UL transmission cancellation. 
The Bagheri et al. (US#2020/0229202) is cited to show method and apparatus for transmitting a high priority UL transmission.
The Yang et al. (US#2020/0154363) is cited to show UL preemption indication
The Yang et al. (US#2021/0274475) is cited to show determining time domain resources for UL cancellation.
The Islam et al. (US#2021/0243738) shows techniques for cancellation of one or more UL transmissions from a UE.
The Ozturk et al. (US#2018/0049079) shows handover in wireless communications.


"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding 

12.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
09/17/2021  
/MAN U PHAN/Primary Examiner, Art Unit 2477